Exhibit 10.11
Summary of Fiscal 2009 Named Executive Officer Compensation
Set forth is a summary of fiscal 2009 compensation arrangements between Synovis
Life Technologies, Inc. (the “Company”) and certain of its executive officers
who are expected to constitute the Company’s “named executive officers” (defined
in Regulation S-K Item 402(a)(3)) for the year. All of the Company’s executive
officers are at-will employees whose compensation and employment status may be
changed at any time in the discretion of the Company’s Board of Directors,
subject only to the terms of the Management Change in Control Agreements between
the Company and these executive officers (the forms of which have been filed or
incorporated by reference as exhibits to the Company’s annual report on Form
10-K).
Base Salary
Effective November 1, 2008, the named executive officers are scheduled to
receive the following annual base salaries in their current positions:

          Name and Current Position   Base Salary
Richard W. Kramp
  $ 362,000  
(President and Chief Executive Officer)
       
 
       
David A. Buché
  $ 225,000  
(Vice President and Chief Operating Officer of Synovis Surgical Innovations)
       
 
       
Brett A. Reynolds
  $ 208,225  
(Vice President of Finance and Chief Financial Officer)
       
 
       
Mary L. Frick
  $ 190,500  
(Vice President of Regulatory Affairs, Clinical Affairs and Quality)
       
 
       
Daniel L. Mooradian
  $ 185,000  
(Vice President of Research and Development)
       

Annual Cash Incentive Compensation
For fiscal 2009, the Company’s named executive officers are eligible to receive
annual cash incentive compensation up to 5% of their base salary based upon an
evaluation by the Company’s Compensation Committee of the Board of Directors of
the individual executive officer’s performance and achievement of specific
individual objectives during the period. For fiscal 2009, the Compensation
Committee also established an incentive cash compensation program based upon
achievement of Company financial performance goals. Additional cash incentive
compensation may be awarded at the discretion of the Compensation Committee for
performance or achievement above individual goals.
Benefits
The Company provides medical, dental and life and disability insurance benefits
as well as a 401(k) retirement plan and a stock purchase plan to its executive
officers. The same benefits are available to all Company employees.

